Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection made in the previous office action concerning Mallet PGPUBS Document US 2012/0048002 in view of Leistner et al PGPUBS Document US 2006/0138052, Boyd et al PGPUBS Document US 2014/0046112 and Lu et al PGPUBS Document US 2010/0291688, in view of the claim amendments, are persuasive, however are moot in view of the new grounds of rejection under 35 U.S.C. 103. The new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.
Claims 2, 5, 7 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor the applicant regards as the invention.
In claim 2, “separations device” is non-idiomatic, “separation device” is indicated.
In claim 5, “sorbents…specific affinity for matrix interferences” is vague and ambiguous as to whether the combination of sorbents, together or cumulatively, have an affinity for one or more specific, particular matrix interference(s) or if each of the sorbents have affinity for one or more respective interferences.
In claim 7, to comply with clear Markush Group language, “an modified alumina” should be “a modified alumina”, “graphitized carbon or activated carbon” should be “graphitized carbon and activated carbon”, “magnesium-silica” is vague and indefinite as 
 In claim 22, “silica sorbent” is inconsistent with recitation of “a silica-based sorbent” in claim 1.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7-13, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mallet PGPUBS Document US 2012/0048002 in view of Leistner et al PGPUBS Document US 2006/0138052 (Leistner), Boyd et al PGPUBS Document US 2014/0046112 (Boyd) and Lu et al PGPUBS Document US 2010/0291688 (Lu). Mallet discloses a separation device comprising plural sorbents (two or more) which comprise a polymer sorbent, selected to be in the form of one or more of filters, beds of particles and porous monolith separation media which may comprise polymeric sorbents having 5 to C30 component, such as a silica-based C18 component (all taught in paragraphs [0022-0024, 0051]. The components may be selected to isolate a plurality of compounds and remove unwanted interferences and be contained as one or more processing components, optionally in the form of cartridges in a common housing to perform solid phase extraction [0007, 0008, 0014, 0023].  
The claims all firstly differ by requiring a single polymeric sorbent having both a hydrophobic and a hydrophilic component (group) and which is water wettable. Leistner teaches such sorbent, as a highly porous particulate polymer sorbent having at least one hydrophilic monomer and at least one hydrophobic monomer, such as containing an imidazole moiety and a vinylbenzene moiety, as well as further functional acrylic acid or acrylamide or acrylate functional monomers [0022-0030]. The sorbent of Leistner can be incorporated into solid phase extraction cartridges [0005], and has stated advantages as being tailored and achieving adsorption tasks quickly and reliably in solid phase extraction [0032] and have excellent adsorption speed and high adsorption capacity for complex matrixes in diverse load solutions including any of ground, surface or tap water, soil sample extracts, biological body fluids and food and tissue extracts [0036 and 0054]. 
Boyd teaches solid phase extraction polymeric, porous sorbent particles containing vinylbenzene, acrylate and acrylamide monomers in monolithic polymer sorbents which incorporate both hydrophobic and hydrophilic monomers which can be made or have the property of being water wettable [0040, 0044-0046, 0048-0052, 
In summary, it would have been obvious to one of ordinary skill in the art of using solid phase extraction devices for sample analysis or assays, to have selected one or more polymeric sorbents containing both hydrophobic and hydrophilic components, which are wettable, as cumulatively taught by Leistner and Boyd, in the device of Mallet, so as to achieve adsorption tasks quickly and reliably in solid phase extraction, with one or more sorbents having excellent adsorption speed and high adsorption capacity for complex matrixes in diverse load solutions including any of ground, surface or tap water, soil sample extracts, biological body fluids and food and tissue extracts, and while eliminating the need to pre-condition the sorbents with a polar solvent, facilitating sample handling.
The claims also differ by requiring that the silica-based sorbent contains alkyl components and have a specific affinity to phospholipids. Lu teaches solid phase extraction media effective for removing specific interferences for a variety of biological, food and environmental samples including phospholipids and other lipids [0008, 0009, 0013], the media comprising a porous, silica-based sorbent, containing modified or unmodified C3-C18 alkyl groups [0011-0015]. It would have been further obvious to one of ordinary skill in the art of using solid phase extraction devices for sample analysis or assays, to have selected a silica-based sorbent containing  modified or unmodified C3-C18 alkyl groups, effective for removing specific interferences for a variety of biological, food and environmental samples including phospholipids and other lipids, the media 
Mallet further discloses: the extraction device comprising housing , inlet, outlet, and the sorbents [0014] for claim 2, use of the device for analysis of solutions containing unknown amounts of organic material for claims 4 and 5, the additional sorbent comprising at least one of at least silica, carbon or modified polymer [0043] for claim 7, comprising layered beds and/or porous monolith media [0022] for claim 8, stacking, i.e. “layering” plural beds and/or monolithic separation media in series in a cartridge, hence an arbitrary one of polymeric and silica-based sorbent being an end or top one of the layers, or series of media for claims 8-10 [0014, 0020, 0022, 0043, 0051], and the polymeric and additional sorbent being mixed as a bed of particles, hence inherently having a weight ratio encompassing a range of about 1:2 depending upon specific polymer and specific silica sorbents utilized [0043] for claims 11-13.
Lu further teaches: the silica sorbent having a specific affinity to phospholipids, containing modified or unmodified octadecyl (c18) component [0012, 0013] for claim 22. 
The applied prior art is silent regarding: specific retention for analytes, having a particular log P value in aqueous solutions for claim 4; specific percentage of organic solvent material relative to water present in solutions from which samples are obtained for claim 5; or particular mixing ratio of polymeric to silica-based sorbent for claim 13. However, these claimed values are deemed to be result effective variables, which are recognized in the art, as routinely optimized, and depending upon the particular target components in the particular fluid being separated and analyzed. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  


	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
02/02/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778